Citation Nr: 0929092	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  00-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, variously identified as major depression and 
dysthymic disorder, claimed as secondary to service-connected 
tinnitus and bilateral hearing loss.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to November 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated November 1999 and April 
2007 from the Department of Veterans Affairs (VA) Regional 
Office (RO) above, which denied service connection for 
dysthymic disorder and PTSD, respectively.

The Veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing in April 2006.  A 
transcript is associated with the claims file.  

In June 2006, the Board denied service connection for 
depression, claimed as secondary to service-connected 
bilateral hearing loss and tinnitus.  That decision was 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion for Remand, dated December 2007, 
the Veteran's attorney and the VA General Counsel agreed to 
remand the issue of service connection for depression to the 
Board.  In December 2007, an Order was issued by the Court, 
remanding the Veteran's claim for additional evidentiary 
development, including obtaining a new VA examination and 
opinion.  In May 2008, the Board remanded the claim to the RO 
for development consistent with the December 2007 Order.  All 
requested development has been conducted and the claim is 
before the Board for adjudication.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.  VA will provide notice when further 
action is required y the appellant.




FINDING OF FACT

1.  The Veteran has a current diagnosis of a depressive 
disorder, variously diagnosed as major depression and 
dysthymic disorder.  

2.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's depressive 
disorder is proximately due to, the result of, or aggravated 
by his service-connected tinnitus and bilateral hearing loss.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that a depressive disorder is secondary to service-
connected tinnitus and bilateral hearing loss.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2008).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes an amendment has been made to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  

The Veteran has asserted that service connection is warranted 
for his current depressive disorder because he believes it is 
related to his service-connected bilateral hearing loss 
and/or tinnitus, on a causation or aggravation basis.  

By way of background, the Board notes that service connection 
has been established for bilateral hearing loss, rated as 0 
percent disabling from February 1997, and tinnitus, rated at 
10 percent.  The evidence shows the Veteran has suffered from 
chronic tinnitus since service, which he reports is extremely 
disabling and disturbing and affects his normal activities, 
including sleep, communication, and hearing.  See VA 
examination reports dated February 1996, February 1998, and 
August 1999; see also VA/QTC examination dated July 2001.  

In support of his claim, the Veteran has submitted treatment 
records and written statements from his private psychiatrist, 
Dr. D.A.O., which indicate that his current depressive 
disorder is secondary to his service-connected tinnitus and 
hearing loss.  See private medical records dated from 
September 1999 to July 2002.  At the Veteran's initial 
consultation in September 1999, he said he was concerned and 
stressed about his health, and he specifically reported that 
he was "very depressed" over his hearing loss.  The 
diagnosis was major depression, which was continued until 
December 2001, when a diagnosis of PTSD was also rendered.  
See private medical records dated September 1999 to July 
2002.  Treatment records show the Veteran continued to suffer 
from depression, and he specifically and repeatedly reported 
concern over his health, especially his ears and hearing.  
See private medical records dated May, August, September, 
November, and December 2000; January and December 2001.  As a 
result, Dr. D.A.O. submitted several written statements which 
state that the Veteran requires continuous psychiatric 
treatment and medication for his major depression, which is 
secondary to his service-connected tinnitus and hearing loss.  
See written statements from Dr. D.A.O. dated January 2000 and 
March 2002.  

While Dr. D.A.O.'s written statements do not contain a 
specific, detailed rationale for his conclusion that the 
Veteran's depression is secondary to his service-connected 
tinnitus and hearing loss, the Board finds it probative that 
the treatment records from Dr. D.A.O. contain numerous 
notations of the Veteran's concern, stress, and depression 
related to his service-connected hearing impairments.  
Therefore, the Board considers Dr. D.A.O.'s medical records 
and statements to be probative as to the relationship between 
the Veteran's depression and his service-connected tinnitus 
and hearing loss.  

In evaluating this claim, the Board notes there is evidence 
which suggests that the Veteran's current diagnosis is 
dysthymic disorder, as opposed to major depression.  Indeed, 
review of the record reveals the Veteran was diagnosed with 
dysthymic disorder following VA mental disorders examinations 
in November 1999 and June 2008.  At the November 1999 
examination, he reported having a depressed mood that had 
gotten worse over the last few months.  He said the depressed 
mood had begun a few years earlier, and that his mood had 
been exacerbated by his medical problems, including tinnitus.  
At the June 2008 examination, his complaints centered around 
feeling sad or depressed in response to situations that are 
troubling him, including his tinnitus.  Both examiners noted 
that the diagnosis of dysthymic disorder is supported by the 
Veteran's chronically depressed mood, with feelings of low 
self-esteem and hopelessness.  However, the June 2008 VA 
examiner also stated that a diagnosis of major depressive 
disorder is not supported by either the current or past 
symptomatology.  

The Board notes that the diagnosis of dysthymic disorder 
rendered at the November 1999 and June 2008 VA examinations 
conflicts with the diagnosis of major depression rendered by 
Dr. D.A.O.  Nevertheless, it appears that both diagnoses were 
rendered after mental status examination and are, at least 
partially, based upon the same symptomatology, e.g., the 
Veteran's chronically depressed mood.  See private medical 
records from Dr. D.A.O. dated September 1999 to July 2002; VA 
examination reports dated November 1999 and June 2008.  In 
this regard, the Board finds probative that, while major 
depression and dysthymic disorder are different disabilities, 
both disabilities are depressive disorders.  See Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed., 
American Psychiatric Association (DSM-IV).  Therefore, the 
findings and diagnoses contained in the treatment records and 
statements from Dr. D.A.O. and the November 1999 and June 
2008 VA examination reports are considered competent medical 
evidence and are accepted as competent evidence of a current 
diagnosis of a depressive disorder.  See 38 C.F.R. 
§ 3.159(a).  

As to the etiology of the Veteran's dysthymic disorder, both 
VA examiners stated that they were unable to determine the 
cause of the disorder without resorting to speculation.  
However, both examiners provided discussions in this regard.  
The November 1999 VA examiner noted that, by definition, 
dysthymic disorder is not the direct consequence of a 
physiological response to a general medical condition.  The 
November 1999 examiner also noted, however, that psychosocial 
stressors, such as an illness, tend to exacerbate the 
symptomatology, including the feelings of low self-esteem and 
hopelessness.  Similar to the opinion provided by the 
November 1999 VA examiner, the June 2008 VA examiner stated 
that dysthymic disorder, by definition, is psychogenic and 
not physiologic in nature.  The examiner stated that she was 
unable to provide an opinion without resorting to speculation 
because the only connection is by the Veteran's subjective 
determination and account, noting that there is no medical 
evidence of a connection between the dysthymic disorder and 
tinnitus.  

Although the June 2008 examiner stated that she was unable to 
provide an opinion without resorting to speculation, she 
stated that there is no medical evidence of a connection 
between the Veteran's dysthymic disorder and tinnitus, 
thereby suggesting the lack of an etiological relationship.  
However, after carefully reviewing the evidence of record, 
the Board ascribes little to no probative value to the 
discussion of the June 2008 examiner as to the lack of 
medical evidence of a connection between the dysthymic 
disorder and tinnitus.  That examiner is correct that it has 
been the Veteran who has reported that his depression is 
related to his service-connected tinnitus and hearing loss, 
but the evidentiary record also shows that medical 
professionals have evaluated the Veteran and found that he 
has a depressive disorder related to those disabilities.  As 
noted above, the Veteran's private psychiatrist determined 
that his major depression is secondary to his service-
connected tinnitus and hearing loss, based upon his 
consistent report of concern and depression over his hearing 
impairments.  The evidence also shows that the Veteran's 
private audiologist noted his visit to a doctor for 
depression and noted his history of tinnitus with depression 
secondary thereto.  See private medical records from Dr. 
G.M.R. dated July 2000 and March 2002.  

Moreover, while the November 1999 VA examiner stated he could 
not provide an opinion without resorting to mere speculation, 
he also stated that psychosocial stressors, such as an 
illness, tend to exacerbate the symptomatology of low self 
esteem and hopelessness, which is shown throughout the 
evidentiary record.  As noted above, the Veteran has 
consistently reported concern and depressed mood over his 
hearing impairment, which he is competent to report, and the 
examining physicians have noted his chronic symptoms of low 
self-esteem and hopelessness.  See private medical records 
from Dr. D.A.O. dated from September 1999 to July 2002; see 
also VA examination reports dated November 1999 and June 
2008.  

The Board notes there is evidence of record which suggests 
that the Veteran's depressive disorder is related to PTSD, as 
opposed to his service-connected tinnitus and hearing loss.  
See July 2001 VA/QTC examination report.  However, the 
examining physician did not provide a rationale in support of 
his conclusion and, thus, his opinion is ascribed reduced 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  

In sum, liberally interpreting 38 C.F.R. § 3.310 in the 
Veteran's favor, the Board finds the evidence is in 
approximate balance as to whether the Veteran's current 
depressive disorder, variously diagnosed as major depression 
and dysthymic disorder, is secondary to his service-connected 
tinnitus and hearing loss.  To be successful in his claim, he 
needs to show only that it is at least as likely as not that 
his current depressive disorder is proximately due to, the 
result of, or aggravated by his service-connected tinnitus 
and hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, we believe that standard has been met.

VA physicians who conducted examinations in November 1999 and 
June 2008 could not provide an opinion as to the etiology of 
the Veteran's depressive disorder without resorting to 
speculation.  However, the Veteran has consistently reported 
concern and depressed mood about his hearing impairment and 
his private psychologist, Dr. D.A.O., has determined that his 
depressive disorder is secondary to his service-connected 
tinnitus and hearing loss.  While Dr. D.A.O. has not 
specifically addressed whether the Veteran's depressive 
disorder is proximately related to or aggravated by his 
service-connected tinnitus and hearing loss, the evidentiary 
record contains medical evidence that psychosocial stressors, 
such as an illness, tend to exacerbate the symptoms of 
dysthymic disorder and that, in this case, the Veteran's 
service-connected tinnitus and hearing loss caused, resulted 
in, or, at a minimum, aggravated his depressed mood.  

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the Veteran.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for a 
depressive disorder, claimed as secondary to service-
connected tinnitus and bilateral hearing loss, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a depressive disorder, 
claimed as secondary to service-connected tinnitus and 
bilateral hearing loss, is granted.  


REMAND

The Veteran is also seeking entitlement to service connection 
for PTSD.  He has reported being exposed to several stressful 
events during his military service aboard the aircraft 
carrier USS Shangri-La.  Specifically, the Veteran reports 
that, in approximately June or July 1959, he was sent to 
fumigate and secure a very dangerous area on the ship.  The 
Veteran reports that four to five men, including one Officer 
H., arrived and insisted that they go into the area.  The 
Veteran reports that Officer H. ordered them to turn on the 
diesel motor switch and an explosion occurred.  The Veteran 
reports that Officer H. was severely burned from the 
explosion and eventually died, and the other individuals were 
injured.  The Veteran also recalls an incident when an 
announcement was made that a man was overboard.  The Veteran 
reports that the crew flashed a spot light on the man and 
threw him a lift ring, but the light moved away from him and 
when it returned, he was no longer there. 

Review of the record reveals that the RO has confirmed the 
occurrence of the reported stressor involving the man 
drowning while overboard.  See April 2009 VA Form 21-6789.  
Review of the record also reveals the Veteran has been 
diagnosed with PTSD.  See July 2001 VA/QTC examination.  
However, the Veteran's diagnosis of PTSD is not based upon 
the confirmed stressor.  Instead, the diagnosis is based upon 
the reported stressor involving the explosion in mid-1959.  

In this context, the Board notes the RO has attempted to 
verify the occurrence of the explosion stressor with the 
National Archives and Records Administration (National 
Archives) and the U.S. Army and Joint Services Records 
Research Center (JSRRC) and the National Archives.  In a 
response received in October 2005, the National Archives 
indicated that a search of the deck logs for the USS Shangri-
la, dated April to September 1959, did not reveal any 
information pertaining to an explosion.  Likewise, a response 
received from the JSRRC in August 2007, revealed that deck 
logs from April to September 1959 did not reveal any 
information and that the general histories available for the 
USS Shangri-la were sketchy and did not document the 
explosion.  

While the RO has attempted to verify the occurrence of the 
reported explosion stressor, an unrelated response from the 
National Archives reveals that deck logs are administrative 
in focus and rarely report information related to 
individuals.  See November 2008 response from the National 
Archives.  Because the RO's request for information resulted 
in research in deck logs and other places which may or may 
not have the best information available as to any injuries or 
casualties suffered on the USS Shangri-La in mid-1959, the 
Board finds a remand is necessary to attempt to verify the 
reported stressor in the appropriate place.  

In addition to the foregoing, the Board notes that the 
Veteran has not been provided with VCAA notice in conjunction 
with his claim of service connection for PTSD.  On remand, 
the RO will be requested to provide the Veteran with proper 
notice.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and all 
subsequent interpretive authority are fully 
complied with.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Attempt to verify the occurrence of the 
Veteran's claimed stressor with the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and any other agency deemed 
appropriate.  The RO should provide copies of 
pertinent parts of the Veteran's personnel 
records.  

a.	JSRRC, or any other agency deemed 
appropriate, should be requested to 
conduct a search of all of the available 
and appropriate sources, and provide any 
pertinent information, including unit 
histories and morning reports for the 
Veteran's unit of assignment, which might 
corroborate the claimed stressor on the 
USS Shangri-La.  Any information obtained 
should be associated with the claims file.  
If the search efforts produce negative 
results, the claims file should be so 
documented.

b.	JSRRC, or any other agency deemed 
appropriate, should be specifically asked 
to verify whether, in approximately June 
or July 1959, an explosion occurred on the 
USS Shangri-La which resulted in injuries 
or death.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with an SSOC and afforded the 
appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


